DETAILED ACTION
The Patent Trial and Appeal Board (PTAB) reversed all rejections against claim(s) 1, 3-6 and 8-13 on December 24, 2021.

Reasons for Allowance
Claims 1, 3-6 and 8-13 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: because of PTAB’s analysis and decision on December 24, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793